23 F.3d 403NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff Appellee,v.Michael CURTIS, a/k/a Frank, Defendant Appellant.
No. 93-7060.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 29, 1994.Decided:  May 6, 1994.

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston.  Charles H. Haden, II, Chief District Judge.  (CR-89-54, CA-93-211-2).
Michael Curtis, appellant pro se.
John Kirk Brandfass, Office of the U.S. Atty., Charleston, WV, for appellee.
S.D.W.Va.
AFFIRMED.
Before WILKINSON, HAMILTON, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his 28 U.S.C. Sec. 2255 (1988) motion.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.*  Accordingly, we affirm on the reasoning of the district court.  United States v. Curtis, Nos.  CR-89-54;  CA-93-211-2 (S.D.W. Va.  Sept. 15, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The district court properly dismissed the motion based on Appellant's failure to raise there claims on direct appeal,  see United States v. Emanuel, 869 F.2d 795 (4th Cir.1989), and because these nonconstitutional claims do not present a fundamental defect.   United States v. Morrow, 914 F.2d 608 (4th Cir.1990).  However, the court's finding that Curtis abused the writ is not supported.   See Woods v. Whitley, 933 F.2d 321, 322 n. 1 (5th Cir.1991) (no abuse where earlier petition dismissed without prejudice)